internal_revenue_service number release date uil index no cc ita br05 plr-115311-01 attention date legend x taxpayer ein no y corporation b plan x’s tuition reimbursement for dependents plan m state dear sir or madam this is in response to your authorized representative’s letter and submissions of date in which he requested on your behalf certain rulings regarding the proper federal_income_tax treatment including any reporting and or withholding obligations for certain tuition reduction and reimbursement benefits provided to employees of various educational functions activities and components of x and y under the b tuition reduction plan as briefly described below we are pleased to address your concerns the information provided indicates that the taxpayer x is a religious corporation exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code and is a church as described in sec_170 of the code among its myriad activities x operates directly through its controlled educational subsidiary y and through various affiliated parish corporations an extensive school system providing elementary and secondary education to nearly big_number students at approximately fifty schools in numerous counties within its jurisdiction because x is not itself primarily a school or educational_organization y was created by x to satisfy requirements of state m’s education laws y is operated and controlled by x y and x’s affiliated parish corporations are integral components of x’s religious and educational mission taxpayer’s tuition reduction plan b provides for certain reductions and or reimbursements of tuition costs for all employees full or part-time hours or more per week who work within the school system operated by x whether employed directly by x by y or by an affiliated parish corporation of x with one year_of_service generally amounts paid to or for the benefit of employees are presumptively compensatory in nature and ordinarily includible in gross_income as wages sec_117 of the internal_revenue_code however provides a special rule in the case of a qualified_tuition_reduction sec_117 provides that gross_income shall not include any qualified_tuition_reduction sec_117 defines a qualified_tuition_reduction as the amount of any reduction in tuition provided to any employee of a sec_170 educational_organization for the education below the graduate level at such an educational_organization of a such employee or b any person treated as an employee or whose use is treated as an employee_use under the rules of sec_132 sec_132 refers generally to spouses and dependent_children of employees sec_170 describes an educational_organization as one which normally maintains a regular faculty and curriculum and normally has a regular body of pupils or students in attendance at the place where its education activities are regularly carried on describing generally a school an institution that is operated as an activity or function of an organization described in sec_501 of the code may qualify as an educational_organization described in sec_170 for purposes of sec_117 even though not separately organized or incorporated for example an unincorporated school operated by a church or parish a museum school or the school system of a synod or diocese all may constitute educational organizations described in sec_170 for purposes of sec_117 of the code see sec_4221 of the code for rules relating to the treatment of certain organizations as educational organizations for purposes of the exemption from certain federal excise_taxes see also revrul_81_79 1981_1_cb_605 the employees generally of such an educational_organization would be eligible to receive excludable qualified tuition reductions from their employer the exclusion is not limited solely to individuals providing teaching services but would extend to the employees generally within such function including secretarial managerial administrative and support function employees however in these circumstances an excludable sec_117 benefit could not be extended to church employees who were not employed within the context of the school function or educational_organization so defined thus for example a diocese operating a school system may not properly exclude from reportable wages as qualified tuition reductions under sec_117 the value of tuition reduction benefits it might provide to employees of a hospital it also operates we have determined for purposes of sec_117 that x’s diocesan school system constitutes an educational_organization within the meaning of sec_170 thus based on the information provided and representations furnished tuition reductions and reimbursements provided under taxpayer’s b tuition reduction plan to employees working within the school system operated by x whether employed directly by x by y or by an affiliated parish corporation of x for the education below the graduate level of such employees at any educational_institution described in sec_170 are excludable from the gross incomes of such employees under sec_117 of the internal_revenue_code as qualified tuition reductions note that sec_117 specifically provides that the qualified_tuition_reduction provided to the employee need not be provided at the employer educational_organization but may occur at any educational_organization described in sec_170 additionally we have determined that the reductions do not discriminate in favor of highly compensated employees thus the plan satisfies the prohibition against discrimination in favor of highly compensated employees as described in sec_117 of the code accordingly the value of tuition reductions and reimbursement benefits paid under the b plan to the described employees for education below the graduate level does not constitute wages for purposes of sec_3401 additionally such amounts are not subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under the federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act futa neither x y nor any affiliated parish corporation of x is required to file forms w-2 or any returns of information under sec_6041 with respect to such payments or remissions this letter_ruling is based on the facts and representations provided by x and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 pincite however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances because it could help resolve federal tax issues a copy of this letter_ruling should be maintained with x’s permanent records pursuant to a power_of_attorney currently on file with this office a copy of this letter is being sent to x’s designated authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent assistant chief_counsel sincerely yours william a jackson chief branch income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
